Citation Nr: 0429031	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  94-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
impotence secondary to prostatitis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for residuals of burns 
to the hands and feet.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
duodenal ulcer.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.  

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
herniated nucleus pulposus.  

7.  Entitlement to an increased rating for prostatitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Ann Marie D. Mulcahey, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and representative John P. Dorrity


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1946 to 
November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified at a Board hearing 
before the undersigned Judge at the RO in September 2004.  
The veteran and his representative filed a motion to advance 
his appeal on the docket, which the Board granted in 
September 2004.

The Board notes that in a correspondence dated November 1993, 
the veteran stated that he became impotent as a result of the 
negligence of VA Hospital, Philadelphia during a biopsy 
procedure performed in September 1992.  The Board notes that 
the RO treated this as a service connection claim, however, 
the claims file demonstrates that the veteran, and his 
representative, have continuously asserted that in addition 
to a service connection claim, this was a claim under 
38 U.S.C.A. § 1151.  Their point was reiterated at the 
September 2004 hearing before the undersigned Judge.  Any 
38 U.S.C.A. § 1151 pertaining to impotence has never been 
adjudicated by the RO.  The Board concurs with the veteran 
and his representative that the November 1993 statement from 
the veteran appears to be a new claim under 38 U.S.C.A. 
§ 1151.  

As for the veteran's representation, the Board notes that Ann 
Marie D. Mulcahey is 
representing the veteran as to the new and material claim for 
impotence currently before the Board and the 38 U.S.C.A. 
§ 1151 issue referred to the RO.  The remaining issues are 
represented by Ocean County Veterans Service Bureau.

The veteran also submitted a timely notice of disagreement 
with the March 2002 rating decision that denied service 
connection for PTSD and residuals of burns to the hands and 
feet, denied to reopen service connection claims for duodenal 
ulcer, arteriosclerotic heart disease, and herniated nucleus 
pulposus, and denied entitlement to an increased rating for 
prostatitis.  These issues will be addressed in the REMAND 
portion of this decision and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  By rating decision in July 2000, the RO denied to reopen 
the veteran's service connection claim for impotence.  The RO 
notified the appellant of this decision and of his procedural 
and appellate rights; however, the veteran did not appeal.

2. Evidence received since the July 2000 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for impotence.  




CONCLUSIONS OF LAW

1.  The July 2000 rating decision that denied entitlement to 
service connection for impotence is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  New and material evidence has been received since the 
July 2000 rating decision, and the claim of entitlement to 
service connection for impotence is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's new and material claim 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome set forth below, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a 
reopening of his claim and as explained below, also remand 
for further development.

II. New and Material Evidence

The RO initially denied service connection for impotence 
secondary to prostatitis in a July 1994 rating decision and 
again in July 2000 on the basis that there was no evidence 
relating the veteran's impotence to his service connected 
chronic prostatitis.  The RO notified the veteran of the July 
2000 decision that same month, but he did not file a timely 
appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  38 
C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  As the veteran filed his claim seeking to reopen in 
November 2001, the Board considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Pertinent evidence considered at the time of the July 2000 
denial included numerous medical records from VA Medical 
Center in Philadelphia from 1992 through April 2000.  These 
records continued to diagnose and treat the veteran for 
impotence, but there was no etiological opinion relating the 
veteran's impotence to prostatitis.  There was a VA medical 
record dated in December 1998 that stated in its medical 
history of the veteran that he has impotence from prostate 
biopsy.  This, however, did not appear to be an etiological 
opinion, but more of a list of disorders.

Evidence received since the July 2000 rating decision 
includes a medical statement from Dr. James P. Marlys dated 
in April 2001.  Dr. Marlys diagnosed the veteran as having 
prostate biopsy impotence and notes that immediate following 
his September 1992 biopsy, he experience penile swelling, 
ecchymosis, and prolonged gross hematuria.  Dr. Marlys 
indicated that these were atypical symptoms and that given 
the complaints and duration of his problem, it is a plausible 
and even probable that he suffered from erectile dysfunction.  
In addition, the veteran's wife and the veteran testified 
that he had no difficulty performing relations prior to his 
September 1992 biopsy surgery involving his prostate.  

The Board finds that the medical statement from Dr Marlys, 
coupled with the veteran and his wife's testimony, raises a 
reasonable possibility of substantiating the claim of service 
connection for impotence secondary to his prostatitis.  The 
biopsy was involved the veteran's prostate, and he is already 
diagnosed and service-connected for prostatitis.  It is 
therefore a reasonable possibility that his impotence is 
etiological related to the treatment for his prostate.  As 
such, evidence received since the July 2000 rating decision 
is new and material, and the appellant's claim of entitlement 
to service connection for cause of death has been reopened.  
Although Dr. Marlys opinion also suggests a relationship 
between the veteran's biopsy and his subsequent erectile 
dysfunction, a possible 38 C.F.R. § 1151 claim, that issue is 
not before the Board at this time.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for impotence 
secondary to prostatitis.  To this extent only, the appeal is 
granted.


REMAND

Having reopened the claim for service connection for 
impotence secondary to prostatitis, the current decision must 
be based on a de novo review of the record.

As previously set forth, on November 9, 2000, the VCAA became 
law.  38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board observes that the 
veteran was not fully advised of the duty to assist and the 
duty to notify with respect to the issue of service 
connection for impotence secondary to prostatitis.

In addition, the medical evidence demonstrates treatment for 
chronic impotence.  The testimony and statements from the 
veteran indicate that the impotence is secondary to his 
prostatitis.  In the alternative, the veteran and his wife 
assert that his impotency was caused by the prostate biopsy 
in 1992.  As such, the claim for 38 U.S.C.A. § 1151 is 
inextricably intertwined with the issue currently on appeal. 
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).   

An April 1993 VA examination was performed, however, the 
examiner did not provide an adequate etiological opinion as 
to whether the veteran's impotence is secondary to his 
prostatitis.  Based upon a review of the record, the Board 
believes an etiological opinion conducted by a VA examiner is 
necessary in this case.  See Myers v. Brown, 5 Vet. App. 3, 
4-5 (1993) (When a prior medical record indicates the 
existence of a chronic problem, VA's duty to assist requires 
a medical examination or opinion as to the relationship 
between the in- service and present conditions.).  The Board 
cannot use its own unsubstantiated medical opinion in making 
its determinations. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). Thus, in order to make a determination on the 
merits of the claim, the Board requires competent medical 
evidence, including an etiological opinion.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).   

As for the issues of service connection for PTSD and 
residuals of burns to the hands and feet, whether there is 
new and material evidence to reopen service connection claims 
for duodenal ulcer, arteriosclerotic heart disease, and 
herniated nucleus pulposus, and increased rating claim for 
prostatitis, a review of the record reflects that the 
veteran's claims were denied in a March 2002 rating decision.  
It appears that in a May 2002 statement, the veteran's 
representative indicated that he disagrees with all the 
claims from the March 2002 rating decision.  This constituted 
a notice of disagreement.  However, there is no record that a 
statement of the case was issued to the veteran concerning 
these issues.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the appellant is 
expected to provide and (4) request that 
the appellant provide any evidence in her 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
medical examination to ascertain the 
nature, extent, and etiology of his 
impotence.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
determine whether this disorder is at 
least as likely as not related to his 
service-connected prostatitis.  Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for 
opinion.  The RO is permitted to ask the 
examiner to answer additional questions 
regarding the etiology of the veteran's 
impotency that may be related to other 
claims pending, but not before the Board 
at this time.   

3.  With regard to the issues of service 
connection for PTSD and residuals of 
burns to the hands and feet, whether 
there is new and material evidence to 
reopen service connection claims for 
duodenal ulcer, arteriosclerotic heart 
disease, and herniated nucleus pulposus, 
and entitlement to an increased rating 
for prostatitis, the RO should undertake 
all actions required by 38 C.F.R. § 
19.26, including issuance of a statement 
of the case, so that the veteran may have 
the opportunity to complete an appeal on 
these issues (if he so desires) by filing 
a timely substantive appeal.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's service 
connection claim to include the issue of 
entitlement to VA benefits under 
38 U.S.C.A. § 1151 as result of prostate 
biopsy.  If the benefit sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



